CLYDE “ED” SNIFFEN
ACTING ATTORNEY GENERAL

Christopher F. Orman (Alaska Bar No. 1011099)
Jeffrey G. Pickett (Alaska Bar No. 9906022)
Assistant Attorneys General
Alaska Department of Law
PO Box 110300
Juneau, AK 99811-0300
Telephone: (907) 465-3600
Facsimile: (907) 465-3019
Email: christopher.orman@alaska.gov
        jeff.pickett@alaska.gov

Attorneys for the State of Alaska

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

 METLAKATLA INDIAN COMMUNITY,
 a Federally Recognized Indian Tribe,

              Plaintiff,
                                                  Case No.: 5:20-cv-00008-JWS
 v.

 MICHAEL J. DUNLEAVY, Governor of                 MOTION TO DISMISS
 the State of Alaska,                             PURSUANT TO RULE 12(b)(6)
 DOUG VINCENT-LANG, Commissioner
 of the Alaska Department of Fish and Game,
 and AMANDA PRICE, Commissioner of
 the Alaska Department of Public Safety,

              Defendants.

      Pursuant to Rule 12(b)(6), Defendants Michael J. Dunleavy, Governor of the

State of Alaska, Doug Vincent-Lang, Commissioner of the Alaska Department of Fish

and Game, and Amanda Price, Commissioner of the Alaska Department of Public

Safety (collectively the “State”), move to dismiss the Metlakatla Indian Community’s




Case 5:20-cv-00008-JWS Document 22 Filed 10/15/20 Page 1 of 3
(“MIC”) October 1, 2020 amended complaint. Consistent with this Court’s

August 28, 2020 order, the parties conferred before the State filed this motion to dismiss

and were not able to resolve issues in a manner that obviated the need for the motion.

       MIC fails to state a claim because in 1891 Congress did not grant—nor intend to

grant—Metlakatlans off-reservation fishing rights when it created the Annette Islands

Reserve. Further, because Congress has not recognized that Metlakatlans have any off-

reservation fishing rights, the State retains full authority to regulate Metlakatlans’

commercial fishing off-reservation.

       Attached to this motion to dismiss are a memorandum in support of the State’s

motion to dismiss, notice of certification of conferral as required by this Court’s

August 28, 2020 order, and a certificate of service.

       DATED: October 15, 2020.


                                           CLYDE “ED” SNIFFEN
                                           ACTING ATTORNEY GENERAL

                                    By:    s/Christopher F. Orman
                                           Christopher F. Orman
                                           Alaska Bar No. 1011099
                                           Assistant Attorney General
                                           Office of the Attorney General
                                           Natural Resources Section
                                           Alaska Department of Law
                                           PO Box 110300
                                           Juneau, AK 99811-0300
                                           christopher.orman@alaska.gov
                                           Phone: (907) 465-3600
                                           Facsimile: (907) 465-3019




Metlakatla Indian Comm. v. Dunleavy, et al.             5:20-cv-00008-JWS
Motion to Dismiss
Case 5:20-cv-00008-JWS  Document 22 Filed 10/15/20 Page 2 of 3  Page 2 of 3
                                   s/Jeffrey G. Pickett
                                   Assistant Attorney General
                                   Alaska Bar No. 9906022

                                   Attorneys for the State of Alaska




Metlakatla Indian Comm. v. Dunleavy, et al.             5:20-cv-00008-JWS
Motion to Dismiss
Case 5:20-cv-00008-JWS  Document 22 Filed 10/15/20 Page 3 of 3  Page 3 of 3
